 Case 2:20-cv-09602-FLA-PD Document 31 Filed 08/25/21 Page 1 of 2 Page ID #:244



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   BRYN MARTIN,                                  Case No. 2:20-cv-09602-FLA (PDx)
12                              Plaintiff,
                                                   ORDER TO SHOW CAUSE WHY
13                v.                               THE COURT SHOULD NOT
14                                                 DISMISS THIS ACTION DUE TO
                                                   SETTLEMENT
15   ALLSTATE NORTHBROOK
     INDEMNITY COMPANY, et al.
16
                                Defendants.
17
18
19
20          In light of the Notice of Settlement filed in this action, the court ORDERS the
21   parties to submit a joint status report regarding settlement by October 25, 2021. The
22   court further ORDERS the parties to Show Cause (“OSC”) on November 5, 2021 at
23   1:30 p.m. in Courtroom 6B why the court should not dismiss this action due to the
24   parties’ settlement. The filing of a stipulation of dismissal with prejudice pursuant to
25   Fed. R. Civ. P. 41 shall constitute a sufficient response to, and will discharge, this
26   OSC.
27   ///
28   ///
                                                  1
 Case 2:20-cv-09602-FLA-PD Document 31 Filed 08/25/21 Page 2 of 2 Page ID #:245



 1        The final pretrial conference and trial dates are hereby VACATED.
 2
 3        IT IS SO ORDERED.
 4
 5   Dated: August 25, 2021             _______________________________
 6                                      FERNANDO L. AENLLE-ROCHA
                                        United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
